                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                               Case No.: 17-cv-60426-UU

ALEKSEJ GUBAREV, XBT HOLDING S.A.,
AND WEBZILLA, INC.,

      Plaintiffs,

vs.

BUZZFEED, INC. AND BEN SMITH,

  Defendants.
____________________________________/

        DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION TO
  PLAINTIFFS’ EMERGENCY MOTION TO CONTINUE TO SEAL PORTIONS OF
 DEFENDANTS’ SUMMARY JUDGMENT MOTIONS AND STATEMENTS OF FACT


“I am not sure why BuzzFeed would be celebrating this ruling, when they know that we already
obtained the information about how they got the Dossier from another source,” Gurvits
continued. “And while I cannot as of yet reveal this information, it is certainly NOT something I
would celebrate if I was BuzzFeed.” Gurvits added: “So unless BuzzFeed is celebrating their
poor and unprofessional journalistic practices, I am really at a loss why they think this ruling is
good news.”

                                              CNNMoney, December 22, 2017

“We have provided them with everything they requested, as ordered by the court, related to these
IP addresses,” Mr. Gurvits said. “I can confirm that there is absolutely no evidence or reason to
believe that these IP addresses or any other XBT IP addresses were involved in the DNC hack or
had anything to do with the allegations against my clients in the dossier.”

                                              Washington Times, February 13, 2018


“I cannot however give you any details regarding Mr. Steele’s testimony because his entire
testimony was designated as confidential by his legal team. I can confirm . . . that we are
satisfied with the results of the deposition.”

                                              Val Gurvits, Fox News, June 18, 2018

“Someone fed him [Christopher Steele] a bunch of horse s—t.”

                                              Val Gurvits, Washington Times, July 14, 2018


                                                 1
“It [BuzzFeed’s expert] has filed a confidential report in U.S. District Court in Florida.
Mr. Gurvits said he could not comment on the report. He added, ‘Throughout the course of
discovery I have not seen a single thing that would in any way cause me to be concerned about
the strength of my case.’”

                                              Washington Times, July 14, 2018

“They knew that falsely accusing people of serious criminal activity could ruin lives, but they
decided that getting traffic to their website was more important than the truth. It was all about
clicks and dollars for them. Nothing else mattered.”

                                              Evan Fray-Witzer, Daily Caller, July 13, 2018

                                PRELIMINARY STATEMENT
         Plaintiffs brought this emergency motion because Defendants would not agree to their
demand to seal materials that were not marked confidential pursuant to the Amended Protective
Order (the “APO,” Dkt. 97), the majority of which were published news articles and material
freely available on the Internet. The APO obligates Defendants to file under seal only material
designated “Confidential” or “Attorneys’ Eyes Only” by a producing party (APO ¶ 10).
Defendants believe there is little, if any, justification for sealing documents produced by either
party that have been filed in connection with summary judgment motions; however, they take no
formal position in this motion on whether materials marked by Plaintiffs as “Confidential” or
“Attorneys’ Eyes Only” and filed under seal by Defendants pursuant to the APO should properly
be maintained under seal by this Court.
       But Plaintiffs’ sealing demand goes far beyond the bounds of the APO. Plaintiffs here
take the remarkable position that even publicly available documents and news articles – which
were not even produced by Plaintiffs in discovery, much less marked “Confidential” – should be
sealed from the public. Specifically, Plaintiffs are trying to conscript this Court as their own
personal reputation-management firm, asking it to seal any references to Plaintiffs’ prior
involvement with pornography, botnets, and Russian cybercrime – the same issues raised by the
statements they challenge from the Dossier – simply because they find those facts uncomfortable
and potentially embarrassing.
       Plaintiffs do not cite a single case in their motion, and they do not even bother to engage
with this Circuit’s legal standard for sealing materials submitted with a pretrial motion. On this
basis alone, their motion can and should be denied. See Jacobs v. Barnett Outdoors, LLC, No.
8:16-CV-2489-T-27MAP, 2017 WL 3610499, at *3 (M.D. Fla. Aug. 21, 2017) (party did not


                                                 2
establish good cause for sealing where it only “briefly cite[d] one case” and “fail[ed] to explain,
in other than conclusory fashion, why a means other than sealing is insufficient”).
       Nor could Plaintiffs ever justify their wildly overbroad sealing demand under the law of
this Circuit. Material filed in connection with a “substantive pretrial motion” – including a
motion for summary judgment – is presumptively open to the public, and a motion to seal any
part of it “require[s] a showing of good cause to overcome the presumption of public access.”
Travelers Prop. Cas. Co. of Am. v. Barkley, No. 16-61768-CIV-ALTONAGA, 2017 WL
4875911, at *1 (S.D. Fla. June 2, 2017). Plaintiffs’ desire to bury unpleasant facts about their
past by turning public information into confidential material is not a remotely legitimate basis to
overcome the strong presumption of public access to substantive pretrial motions, including
summary judgment motions. Romero v. Drummond Co., Inc., 480 F.3d 1234, 1245 (11th Cir.
2007); see also F.T.C. v. AbbVie Prods. LLC, 713 F.3d 54, 63 (11th Cir. 2013).
       Instead, Plaintiffs’ “Emergency Motion to Continue to Seal” is a thinly-veiled attack on
the merits of Defendants’ motion for summary judgment on the issue of whether Plaintiffs are
public figures. Plaintiffs have had multiple opportunities to argue to this Court that the evidence
submitted by Defendants does not render them public figures under the applicable law. But the
Court’s decision on that issue has no bearing on whether the materials filed in support of
Defendants’ motion should be sealed from the public record. See Lugosch v. Pyramid Co. of
Onondaga, 435 F.3d 110, 120–23 (2d Cir. 2006) (motion to seal must be decided separately from
merits of summary judgment motion, noting that “[t]he weight of authority in other circuits
supports this conclusion”). 1
        Plaintiffs chose to bring this defamation action by filing a public complaint in a U.S.
court, where public access to judicial proceedings is an “essential component of our system of
justice.” Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311 (11th Cir.
2001) (citing Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 564-74 (1980)). Having
alleged damage to their reputation over the Dossier’s allegations that they engaged in malicious
cyberactivity through the use of “botnets” and “porn traffic,” Plaintiffs cannot plausibly ask this
Court to exclude from public view every inconvenient fact about their history relating to these


1
  To the extent that Plaintiffs used their “Emergency Motion” as an additional bite at the apple on
the merits of these cross-motions, their arguments should be disregarded by the Court as an
improper sur-reply.


                                                 3
very topics. “Judicial proceedings are not closed whenever the details are titillating, and open
only when the facts are so boring that no one other than the parties cares about them.” Matter of
Krynicki, 983 F.2d 74, 78 (7th Cir. 1992). Having “call[ed] on the courts, [Plaintiffs] must
accept the openness that goes with subsidized dispute resolution by public (and publicly
accountable) officials.” Carbiener v. Lender Processing Servs., Inc., No. 3:13-CV-970-J-
39PDB, 2015 WL 12835680, at *1 (M.D. Fla. Mar. 6, 2015) (quoting Union Oil Co. of
California v. Leavell, 220 F.3d 562, 567-68 (7th Cir. 2000)). Accordingly, Plaintiffs’ motion
should be denied.
                                  FACTUAL BACKGROUND
       This Court has entered two Protective Orders in this case: the APO entered December 8,
2017 (Dkt. 97), and a supplemental protective order with respect to government evidence entered
on August 24, 2018 (Dkt. 194). The Protective Orders require that any material that includes or
refers to information that has been designated “confidential” or “attorneys’ eyes only” by the
disclosing party, or that was produced by the U.S. government pursuant to the decision in
BuzzFeed, Inc. v. U.S. Dep’t of Justice, No. 17-mc-02429 (APM), Dkt. 33 (D.D.C. Aug. 3,
2018), be filed under seal. See APO ¶ 10; Dkt. 194 ¶ 6. At the same time, the APO makes clear
that in the event of any dispute, “[a] party cannot make confidential that which the law does not
recognize as confidential, simply by designating it as such.” APO ¶ 13. The APO also states:
       The provisions of this Order shall not apply to any document or information
       obtained by any party from any source other than the parties to this action or their
       agents or counsel, or from non-parties pursuant to notice or subpoena herein; nor
       shall the provisions of this Order apply to any publicly available documents or
       other information.

Id. ¶ 18. It will probably come as no surprise to this Court that during the discovery process, all
of the parties designated a considerable amount of deposition testimony and documents produced
in discovery as “Confidential” or “Attorneys’ Eyes Only” pursuant to the APO. At the same
time, both parties have recognized that simply labeling material confidential for purposes of
discovery does not require it to be filed under seal, as both parties have voluntarily permitted the
public, unredacted filing of some documents originally produced with a “Confidential”
designation in connection with summary judgment materials.
       The parties filed a joint motion on September 18, 2018, seeking the Court’s leave to file
their summary judgment submissions under seal in the first instance, with publicly redacted



                                                 4
copies to follow seven days later (Dkt. 209). The parties advised the Court that this process
would be “without prejudice to any right that otherwise exists for anyone, whether a party to this
litigation or not, to seek an order to unseal any filing, in whole or in part, consistent with the
procedures set forth in this Court’s Local Rules and applicable law.” Id. at 2. The Court granted
the parties’ motion by Order dated September 19, 2018 (Dkt. 210).
        Defendants filed their motion for summary judgment and their partial motion for
summary judgment on the public-figure issue on September 21, 2018. Pursuant to the Court’s
September 19 order, these filings were made entirely under seal and served upon Plaintiffs. On
September 27, 2018, Defendants provided Plaintiffs with a copy of their filings identifying
information or exhibits that were marked “Confidential” or “Attorneys’ Eyes Only” subject to
the APO and that would be redacted absent Plaintiffs’ approval to remove such designation.
Defendants removed the confidentiality designations from as many of their documents and
testimony as was possible, while still respecting their agreements with third-party witnesses.
Defendants then asked Plaintiffs to consider lifting their confidentiality designations over some
or all of these redactions.
        Plaintiffs agreed to remove certain redactions but demanded that Defendants redact
additional materials not covered by the APO, including published news articles and materials
found online through Defendants’ independent research, including any material “that references
pornography, adult content conferences, child pornography, Methbot, or the wrongdoing of
persons who are not the plaintiffs (for example, “Redeye” and others).” Mot. Ex. 2 at 5.
Specifically, Plaintiffs demanded that Defendants redact the following from their brief:
        x   The entirety of Section I in the Statement of Facts, which detailed Plaintiffs’ role in
            promoting the Russian-language online pornography industry. This section was
            based entirely on independent research by Defendants (including published articles
            and materials publicly available on the Internet), as well as testimony by Plaintiffs
            about these matters.

        x   Nearly the entirety of Section VII in the Statement of Facts, which detailed Plaintiffs’
            attempts to influence media coverage of the Russian Methbot advertising fraud,
            which was perpetrated using a significant amount of Plaintiffs’ server infrastructure
            in late 2016, before the Dossier’s publication.

        x   References to those topics elsewhere within the brief

        x   Published articles that discussed links between Russia and online pornography



                                                   5
       x   Published articles identifying Webzilla as having hosted child pornography

Plaintiffs also demanded that Defendants redact paragraphs 3-18, 62-72, and 80 in their
Statement of Undisputed Material Facts; Exhibits 2-29, 38, 49, 66, 86, 90-103, 105-108, 117,
128-132, 134-138, and 140 to the Declaration of Nathan Siegel in their entirety; and references
to these materials elsewhere in Defendants’ submission. 2 Plaintiffs demanded similar redactions
to Defendants’ submissions in opposition to Plaintiffs’ motion for summary judgment, which
were filed publicly on October 9, 2018. Dkt. 236. 3
       On September 28, 2018, the Court granted Plaintiffs’ motion “[s]olely in the interest of
preserving the status quo” pending further review of the materials at issue. Dkt. 224.
Defendants filed the publicly redacted version of their summary judgment briefs on October 1,
2018. Dkts. 225, 226. On October 4, 2018, the Court granted the parties’ joint motion for a
briefing schedule on the instant motion. Dkt. 231.
                                          ARGUMENT
       The First Amendment provides an affirmative right of public access to this proceeding.
Richmond Newspapers, Inc. v. Virginia, 448 U.S. at 580-81. “[T]he common-law right of access
to judicial proceedings, an essential component of our system of justice, is instrumental in
securing the integrity of the process.” Chicago Tribune Co., 263 F.3d at 1311 (citing Richmond
Newspapers, Inc., 448 U.S. at 564-74). “Once a matter is brought before a court for resolution, it
is no longer solely the parties’ case, but also the public’s case.” Brown v. Advantage Eng’g, Inc.,
960 F.2d 1013, 1016 (11th Cir. 1992). “Material filed in connection with any substantive pretrial
motion … is subject to the common law right of access.” Romero v. Drummond Co., Inc., 480
F.3d 1234, 1245 (11th Cir. 2007) (internal quotations and citations omitted).


2
 Plaintiffs also requested far more limited sealing of materials filed in support of Defendants’
main motion for summary judgment (Dkt. 226). None of those redactions are at issue in this
motion.
3
  For the Court’s convenience, Defendants have attached as Exhibit 1 hereto copies of
Defendants’ submissions in support of their motion for partial summary judgment (Dkts. 225,
225-2, and 225-3) and in opposition to Plaintiffs’ motion (Dkts. 236, 236-1, 236-2), with yellow
highlighting to indicate the redactions by Plaintiffs based upon publicly available materials not
subject to the APO that Defendants are seeking to unseal. Material highlighted in orange was
submitted under seal pursuant to the APO, and Defendants take no position in this motion with
respect to this material. Any exhibits highlighted in the two Siegel Declarations were filed
entirely under seal.


                                                 6
       A party seeking to overcome that common-law right of access must make “a showing of
good cause, which requires balancing the asserted right of access against the other party’s
interest in keeping the information confidential.” Id. at 1246 (internal quotations and citations
omitted). When balancing these interests,
       courts consider, among other factors, whether allowing access would impair court
       functions or harm legitimate privacy interests, the degree of and likelihood of
       injury if made public, the reliability of the information, whether there will be an
       opportunity to respond to the information, whether the information concerns
       public officials or public concerns, and the availability of a less onerous
       alternative to sealing the documents.

Id. “[T]he law of the Eleventh Circuit requires a strong showing by the proponent of a motion to
seal before the Court will deny public access to judicial proceedings.” Shamblin v. Obama for
Am., No. 8:13-CV-2428-T-33TBM, 2014 WL 6611006, at *2 (M.D. Fla. Nov. 21, 2014).
       Plaintiffs cannot possibly make such a showing. Thirty-six of the 67 exhibits that
Plaintiffs have demanded sealed – more than half – are publicly available documents that were
not produced by Plaintiffs, not marked “Confidential” or “Attorneys’ Eyes Only,” and not
subject to any protective order in this action. 4 They include:
       x   Published articles from the Associated Press, the Washington Post, Newsweek,
           Forbes, Slate, and other news outlets – including an interview with Plaintiff Gubarev
           published in the Dutch newspaper de Volkskrant following publication of the Dossier
           and a McClatchy article that quotes Plaintiffs’ counsel Val Gurvits on the record
           commenting about Webzilla’s and XBT’s past (Siegel Exs. 18, 19, 22-25, 93, 129-
           132, 136, 137, 140)

       x   Documents printed from the Internet relating to the Adult Webmaster Open
           (AWMOpen) conference and AWMOpen magazine, which Gubarev helped
4
  Even if these documents were marked “confidential,” that would not be a sufficient reason to
maintain them under seal. “[T]he fact that a document has been designated as confidential is not
sufficient cause for granting a motion to seal. Only the most compelling of reasons can justify
the sealing of motions or proceedings.” Lacroix v. Equifax Info. Servs. LLC, No. 14-80334-CIV,
2014 WL 5131933, at *1 (S.D. Fla. Oct. 9, 2014). See also, e.g., H M Y Yacht Sales, Inc. v.
Michael W. Burke, Inc., No. 17-60535-CV-UU, 2017 WL 6987693, at *1 (S.D. Fla. Oct. 17,
2017) (Ungaro, J.) (declining to seal document designated “confidential” by plaintiffs under
protective order and submitted by defendants in support of summary judgment motion because it
did not meet the standard for sealing); TMH Med. Servs., LLC v. Nat’l Union Fire Ins. Co. of
Pittsburg, PA, No. 6:17-CV-920-ORL-37DCI, 2018 WL 1918262, at *2 (M.D. Fla. Jan. 17,
2018) (protective order governing discovery and failure to agree on redactions is not a basis to
seal court records); Brown v. Advantage Eng’g, Inc., 960 F.2d at 1016 (that both parties want to
seal court documents “is immaterial” to public right of access).


                                                  7
           launch and organize (and which he and other Webzilla executives continued
           to attend as recently as several years ago), including a photograph of Gubarev
           wearing the nametag “Alex Xe” taken by a professional photographer at
           AWMOpen and posted online (Siegel Exs. 4-11, 13-17, 21, 28)

       x   An FTC complaint (filed on PACER) and two FTC press releases released by the
           United States government regarding Russian cybercriminals who attended and
           sponsored AWMOpen (Siegel Exs. 20, 26, 27)

       x   Public comments filed with government agencies (Siegel Exs. 134, 135)

       x   A white paper published by a cybersecurity firm describing the Russian ad fraud
           scheme known as “Methbot” (Siegel Ex. 91), publicly available at
           https://www.whiteops.com/methbot

       x   The declassified “Grizzly Steppe” Joint Analysis Report on Russian malicious
           cyberactivity released publicly by the U.S. Department of Homeland Security and the
           FBI on December 29, 2016 (Siegel Ex. 128), publicly available on the U.S.
           Government’s website at https://www.us-cert.gov/GRIZZLY-STEPPE-Russian-
           Malicious-Cyber-Activity/

In other words, Plaintiffs’ sealing request seeks not to keep private documents under seal, but to
take documents freely available to anyone with access to a computer and place those documents
under seal for the purpose of this litigation only. This is without precedent. See Romero, 480
F.3d at 1247 (refusing to seal declaration whose substance “had already been reported by
the Miami Herald”).
       And, indeed, Plaintiffs offer no legal basis to support this argument. Instead, claiming
only that Defendants seek to “slime” them, Plaintiffs seek not just to place public documents
under seal, but also to seal broad swaths of Defendants’ submissions that either discuss these
publicly available exhibits or simply refer to the topics of online pornography, the Methbot fraud
that was perpetrated using Plaintiffs’ servers, and/or Russian cybercriminals who sponsored
Plaintiffs’ adult webmaster conferences. Plaintiffs’ conclusory assertions that such evidence is
“irrelevant” or would “prejudice the jury” are not supported by facts or law, and they are not
sufficient to overcome the presumption of public access.
       First, Plaintiffs cannot plausibly assert that this evidence has “no probative value to the
issues before this Court” (Mot. at 2). Plaintiffs are suing over allegations in the Dossier
involving Plaintiffs use of “botnets” and “porn traffic” to conduct malicious cyberactivity in
connection with Russian interference in the 2016 U.S. presidential election. Plaintiffs’



                                                 8
affiliations with the Russian-speaking industry of hosting online pornography, their involvement
in a “botnet” fraud that took place at the same time as the conduct described in the Dossier, and
their connections to Russian cybercriminals are squarely relevant to this case. Although
Plaintiffs deny the allegations in the Dossier, that denial “is not a legitimate basis for sealing the
evidence.” Romero, 480 F.3d at 1247. The information is directly probative of the truth of the
allegations in the Dossier.
       In addition, whether Plaintiffs are limited public figures is a central legal issue in this
case, determining the applicable standard of fault for Plaintiffs’ defamation claim. The evidence
Plaintiff wants to seal is central to that motion, as is obvious from the large swaths of redactions
they demanded. Id. at 1248 (reversing district court’s decision to seal material as an abuse of
discretion, rejecting district court’s justification that challenged material was “irrelevant to the
proceedings” where there was no showing that the motion and declarations in question “were
abusive or improper”). It would be inconsistent with the Eleventh Circuit’s strong endorsement
of the right of access to these proceedings, see, e.g., id. at 1245-46, to allow documents on which
the court will base this important determination to remain under seal.
       Third, “embarrassment that would result from making [Plaintiffs’] ‘less-than-flattering
conduct’ public” is “not sufficient to outweigh the public right of access.” Graphic Packaging
Int’l, Inc. v. C.W. Zumbiel Co., No. 3:10-CV-891-J-JBT, 2010 WL 6790538, at *1 (M.D. Fla.
Oct. 28, 2010). “[S]imply showing that the information would harm the [plaintiffs’] reputation is
not sufficient to overcome the strong common law presumption in favor of public
access.” Wilson v. Am. Motors Corp., 759 F.2d 1568, 1570–71 (11th Cir. 1985) (citing Brown &
Williamson Tobacco Corp. v. FTC, 710 F.2d 1165, 1179 (6th Cir. 1983)). Accordingly, that
Plaintiffs (who seek umpteen millions of dollars for reputation damages) now wish to hide their
past is not a reason to make otherwise public documents private.
       Finally, Plaintiffs’ bald assertion that public filing will “prejudice the jury” has no basis
in law or fact. The Eleventh Circuit squarely rejected the same argument in Romero, noting that
“pretrial publicity, even if pervasive and concentrated, cannot be regarded as leading
automatically ... to an unfair trial.” 480 F.3d at 1247 (quoting Neb. Press Ass’n v. Stuart, 427
U.S. 539, 565 (1976) As here, the court noted that there was no evidence in the record to support
a finding of jury prejudice; that the information was already publicly available; and that the party
had ample opportunity to comment on the allegedly prejudicial information and thereby



                                                   9
“counteract any purported prejudice.” Romero, 480 F.3d at 1247. As in Romero, the vast
majority of the information Plaintiffs seek to put under seal is public already. And Plaintiffs and
their counsel are free to discuss it as they see fit – indeed, Plaintiffs have had the opportunity to
explain and contextualize this evidence in three briefs filed with this Court on the public figure
issue. Moreover as demonstrated by the quotes opening this brief, Plaintiffs’ counsel plainly has
no qualms discussing this case with the press. 5
                                          CONCLUSION
       For the reasons set forth herein, the Court should deny Plaintiffs’ motion and order the
unsealing of any documents that were not marked “Confidential” or “Attorneys’ Eyes Only,”
along with any references in the parties’ submissions to these documents or the general topics
therein, and the instant motion. Otherwise, Defendants are not affirmatively asking the Court to
order that any additional materials be unsealed. Rather, we leave it to the Court’s discretion as to
whether any further unsealing of materials produced by the parties and submitted in connection
with summary judgment filings is warranted.

Dated: October 12, 2018                  Respectfully submitted,
Of Counsel:                              /s/ Katherine M. Bolger
Nabiha Syed                              Katherine M. Bolger
BuzzFeed, Inc.                           Nathan Siegel
11 E. 18th Street, 13th Floor            Adam Lazier
New York, NY 10003                       Alison Schary
                                         Davis Wright Tremaine LLP
                                         1251 Avenue of the Americas, 21st Floor
                                         New York, New York 10020
                                         katebolger@dwt.com
                                         nathansiegel@dwt.com
                                         adamlazier@dwt.com
                                         alisonschary@dwt.com
                                         /s/ Jared Lopez
                                         Jared Lopez
                                         Roy Black
                                         Black, Srebnick, Kornspan & Stumpf, P.A.

5
 In a perfect performance of the pot calling the kettle black, Plaintiffs headlined their
“Emergency Motion” with a tweet by Defendants’ counsel referring generally to the content of a
sealed deposition, denouncing it as “highly inappropriate” and declaring that “Defendants are
engaged in a blatant attempt to publicly smear Plaintiffs” because their attorney spoke to the
press about this case (Mot. at 1). Yet as the quotes opening this motion illustrate, Plaintiffs’
counsel has been doing precisely this for well over a year.


                                                   10
201 So. Biscayne Boulevard
Miami, Florida 33131
jlopez@royblack.com
rblack@royblack.com
Attorneys for Defendants




       11
                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing, together with its exhibits,
will be served electronically by email on all counsel or parties of record on the service list below
this 12th day of October, 2018.



                                              By: /s/ Alison Schary
                                                      Alison Schary




                                         SERVICE LIST

       Matthew Shayefar
       Valentin D. Gurvits
       BOSTON LAW GROUP, PC
       825 Beacon Street, Suite 20
       Newton Centre, Massachusetts 02459
       Telephone: 617-928-1806
       Facsimile: 617-928-1802
       matt@bostonlawgroup.com
       vgurvits@bostonlawgroup.com

       Evan Fray-Witzer
       CIAMPA FRAY-WITZER, LLP
       20 Park Plaza, Suite 505
       Boston, Massachusetts 02116
       Telephone: 617-426-000
       Facsimile: 617-423-4855
       Evan@CFWLegal.com

       Brady J. Cobb
       Dylan Fulop
       COBB EDDY, PLLC
       642 Northeast Third Avenue
       Fort Lauderdale, Florida 33304
       Telephone: 954-527-4111
       Facsimile: 954-900-5507
       bcobb@cobbeddy.com
       dfulop@cobbeddy.com
